Order issued May 26, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00877-CR
                                  No. 05-14-00878-CR
                                  No. 05-14-00879-CR
                                  No. 05-14-00880-CR
                       ________________________________________

                            REGINALD KEITH PINK, Appellant

                                               V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                       Before Justices Francis, Lang-Miers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the October 31, 2014 motion of

Matthew J. Kita for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Matthew J. Kita as counsel of record for appellant.

       We DENY appellant’s “motion requesting rehearing of motion requesting evidentiary

hearing.”

       We DIRECT the Clerk of the Court to send a copy of this order, all future

correspondence, and a copy of the twelve (12) pro se motions filed from February 3, 2015 to
May 7, 2015 to Reginald Keith Pink, TDCJ No. 1938997, McConnell Unit, 3001 South Emily

Drive, Beeville, Texas, 78102.




                                            /Elizabeth Lang-Miers/
                                            ELIZABETH LANG-MIERS
                                            JUSTICE